Case 2:19-cv-13874-SDW-ESK Document 48 Filed 01/31/20 Page 1 of 2 PageID: 473



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY


TYLER ROBERT PANG,

                  Plaintiff,

       -v-                                          Civil Action No.: 2:19-cv-13874-SDW-ESK
TRANS UNION, LLC, and
CORELOGIC CREDCO, LLC,

                  Defendants.


                   STIPULATION OF DISMISSAL WITH PREJUDICE
                   AS TO DEFENDANT CORELOGIC CREDCO, LLC

       Plaintiff Tyler Robert Pang and Defendant CoreLogic Credco, LLC jointly file this

Stipulation of Dismissal and pursuant to Fed R. Civ. P. 41(a), hereby stipulate and agree to the

dismissal of Plaintiff Tyler Robert Pang’s claims against CoreLogic Credco, LLC with prejudice.

This stipulation of dismissal does not dispose of Plaintiff’s claims against Defendant Trans

Union, LLC.

Dated: January 31, 2020                      s/ Stephen J. Steinlight
                                            Stephen J. Steinlight
                                            Troutman Sanders LLP
                                            875 Third Avenue
                                            New York, New York 10022
                                            T: (212) 704-6227
                                            stephen.steinlight@troutman.com
                                            Attorney for Defendant CoreLogic Credco, LLC

                                            s/ Jacob M. Polakoff
                                            Jacob M. Polakoff
                                            Berger Montague PC
                                            1818 Market Street, Suite 3600
                                            Philadelphia, Pennsylvania 19103
                                            T: (215) 875-5816
                                            jpolakoff@bm.net
                                            Attorney for Plaintiff Tyler Robert Pang
Case 2:19-cv-13874-SDW-ESK Document 48 Filed 01/31/20 Page 2 of 2 PageID: 474



                     CERTIFICATION AND CERTIFICATE OF SERVICE

           I hereby certify that on January 31, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing to

counsel of record. Service of the foregoing was within the time prescribed by the Rules of the

Court.



                                                      /s/ Stephen J. Steinlight
                                                      Stephen J. Steinlight

                                                      TROUTMAN SANDERS LLP
                                                      Attorneys for Defendant
                                                      CoreLogic Credco, LLC




39384786                                          2
